 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    EDWARD JONES,                                     No. 2:17-cv-2559-EFB P
12                       Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    C. BALDWIN, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel and in forma pauperis in an action

18   brought under 42 U.S.C. § 1983. After dismissal of the original complaint pursuant to 28 U.S.C.

19   § 1915A (ECF No. 11), plaintiff filed a first amended complaint and a substantially similar

20   second amended complaint, accompanied by a “memorandum” (ECF Nos. 14, 16, 17). On April

21   30, 2019, the court screened plaintiff’s filings, deemed them deficient, and dismissed them with

22   leave to amend. ECF No. 20. Now, plaintiff has filed another “amended complaint” (ECF No.

23   21) and the court must screen it.

24           Congress mandates that district courts engage in a preliminary screening of cases in which

25   prisoners seek redress from a governmental entity or officer or employee of a governmental

26   entity. 28 U.S.C. § 1915A(a). The court must identify cognizable claims or dismiss the

27   complaint, or any portion of the complaint, if the complaint “is frivolous, malicious, or fails to

28   /////
                                                        1
 1   state a claim upon which relief may be granted,” or “seeks monetary relief from a defendant who
 2   is immune from such relief.” Id. § 1915A(b).
 3                                             Screening Order
 4          The court analyzed plaintiff’s original complaint pursuant to § 1915A as follows:
 5                  Plaintiff’s complaint consists of various hand-written pages whose content
 6          is often impossible to parse. The court is able to glean that: (1) on or about March
            13, 2017, plaintiff was working as a porter at California State Prison, Solano; (2)
 7          in the performance of his job duties plaintiff was attacked by another inmate
            named Walker, who assaulted him with a punch to the jaw; (3) plaintiff sustained
 8          “great bodily” injury as a consequence of this attack; and (4) he alleges that the
            named defendants were responsible for failing to protect him. The difficulty in
 9
            understanding the specifics of plaintiff’s allegations and how, if at all, each of the
10          named defendants was directly responsible for failing to protect him, convinces the
            court that the complaint does not put defendants on notice of the claims against
11          them. See McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991) (holding that a
            sufficiently plead complaint under Rule 8 must “put defendants fairly on notice of
12          the claims against them.”). Plaintiff will be given leave to file an amended
            complaint that addresses this deficiency.
13

14   ECF No. 11 at 3. In an amended complaint, plaintiff attempted to correct the deficiency

15   identified by the original screening order by alleging that defendant correctional officers Baldwin,
16   Jackson and Qin were “on notice . . . that inmate workers were being exposed to dangerous
17
     conditions without staff supervision” because of an inmate grievance that had been directed to
18
     Baldwin. See ECF No. 16 at 9 (also alleging that the “grievances . . . were filed without any
19
     response”). Plaintiff asserted that the defendants were both negligent and deliberately indifferent
20

21   in violation of the Eighth Amendment. Id. Upon screening, the court dismissed those claims

22   explaining (1) that negligence will not support a cause of action under 42 U.S.C. § 1983; and (2)

23   that plaintiff had not alleged facts showing how any particular defendant was deliberately
24   indifferent to a known substantial risk of serious harm to plaintiff in violation of the Eighth
25
     Amendment. ECF No. 20 at 2-3. The court informed plaintiff that he had essentially alleged his
26
     attack was made possible because of inadequate staff supervision – a claim that rings only of
27
     negligence. Id. at 3.
28
                                                        2
 1           Plaintiff’s most recently filed “amended complaint” is a collection of his prior filings in
 2   this case.1 There are no new allegations curing the deficiencies the court has identified. Thus, the
 3   “amended complaint” filed on May 13, 2019 (ECF No. 21) must be dismissed for the reasons
 4   stated in the court’s prior screening orders (ECF Nos. 11 & 20).
 5                                             Leave to Amend
 6           The court has already afforded plaintiff two chances to amend his complain, yet he is no
 7   closer to stating a cognizable claim. Consequently, it declines to offer him further opportunity to
 8   amend. See McGlinchy v. Shell Chemical Co., 845 F.2d 802, 809-10 (9th Cir. 1988) (“Repeated
 9   failure to cure deficiencies by amendments previously allowed is another valid reason for a
10   district court to deny a party leave to amend.”).
11                                                Conclusion
12           Accordingly, it is hereby ORDERED that the Clerk of Court randomly assign a United
13   States District Judge to this case.
14           Further, it is RECOMMENDED that plaintiff’s “amended complaint” (ECF No. 21) be
15   DISMISSED without leave to amend for failure to state a cognizable claim.
16           These findings and recommendations are submitted to the United States District Judge
17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
18   after being served with these findings and recommendations, any party may file written
19   objections with the court and serve a copy on all parties. Such a document should be captioned
20   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
21   /////
22   /////
23   /////
24   /////
25
             1
26             Specifically, pages 3-10, 15-22, and 34-36 are copies of the complaint and declaration
     plaintiff previously filed at ECF No. 16. Pages 24-30 and 32-33 are copies of plaintiff’s filing at
27   ECF No. 17. The remaining pages consist of various cover pages, tables of contents, medical
     records and other exhibits that are incapable of curing the deficiencies identified by the court. See
28   ECF No. 21 at 1-2, 11-14, 23, 31, 37-71.
                                                        3
 1   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 2   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3   Dated: November 26, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
